 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

JAN 03 2019
UNITED STATES DISTRICT COURT _
CLERK, U.S. DlSTRiCT COURT

SOUTHERN DISTRICT OF CALIFORNIA SouTHERN msTRlcr oF cALlFoRNlA

 

 

BY DEPUTY
UNITED STATES OF Al\/lERICA JUDGMENT IN A CR]'NITNAL CASE
(For Revocation of Probation or Supervised Release)
V (For Offenses Cornrnitted On or After November l, 198'7)
DYLAN DWAINE MOSES

Case Number: lSCR25 84-DMS

Caitlin Howard, Zainab Khan FD
Defendant’s Attorney

 

 

REGISTRATION No. 50827298

m _

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1

\:l was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l Failure to follow rules of Location Monitoring Program

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Januarv 3. 2019 \

Date of Imposition of Sentence

d ),A'u~ am '

HoN. Dana M. sébraw
UNITED sTATEs DISTRJCT JUDGE

15CR2584-DMS

 

` AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DYLAN DWAINE MOSES Judgment - Page 2 of 5
CASE NUMBER: 15CR2584-DMS

lMPRISONl\/IENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TI-lREE (3) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
Defendant be designated to GEO or other facility in San Diego area.

E|:|

E The defendant is remanded to the custody of the United States Marshal.

'The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

|__.l as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:| on or before
E as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on J[O
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

15CR2584-DMS

 

` AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DYLAN DWAINE MOSES . Judgment - Page 3 of 5
CASE NUMBER: lSCRZS 84-DMS
SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:

TWO (2) YEARS.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed nom the United States.

The defendant shall not commit another federal, state or local crime.

For oj”enses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release nom imprisonment and at least two periodic drug tests

thereader as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court

l:] The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, r'fapplicable.)

m The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
w The defendant shall cooperate in the collection of a DNA sample from the defendant pursuant to section 3 of the DNA Analysis
` Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
|:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicabfe.)
l:| The defendant shall participate in an approved program for domestic violence. (Check rfapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply with
any special conditions imposed.

STANDARD CONI)ITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) ` the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7 ) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in pfain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy»two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent cfa law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

15CR25 84-DMS

` AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DYLAN DWAINE MOSES Judgment - Page 4 of 5
CASE NUMBER: 15CR25 84-DMS

SPECIAL CONDITIONS OF SUPERVISION

Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
revocation; the defendant shall Warn any other residents that the premises may be Subj ect to searches
pursuant to this condition.

Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
and counseling, as directed by the probation officer. Allow for reciprocal release of information between
the probation officer and the treatment provider. The defendant may be required to contribute to the costs

of services rendered in an amount to be determined by the probation officer, based on the defendant’ s
ability to pay.

. Notify the Collections Unit, United States Attorney’s Office, of any interest in property obtained, directly
or indirectly, including any interest obtained under any other name, or entity, including a trust,
partnership or corporation until the fine or restitution is paid in full. Notify the Collections Unit, United
States Attorney’s Office, before transferring any interest in property owned, directly or indirectly,

including any interest held or owned under any other name, or entity, including a treat, partnership or
corporation.

Refrain from the use of alcohol.

Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
and counseling, as directed by the probation officer. Allow for reciprocal release of information between
the probation officer and the treatment provider. The defendant may be required to contribute to the costs

of services rendered in an amount to be determined by the probation officer, based on the defendant’s
ability to pay.

. Participate in and complete an out-patient drug treatment program as directed by the probation officer.
Participate in and complete a Cognitive Behavioral Therapy program as directed by the probation officer.

Be monitored for a period of Six (6) months, With the location monitoring technology at the discretion of
the probation officer. The offender shall abide by all technology requirements and shall pay all or part of
the costs of participation in the location monitoring prograrn, as directed by the court and/or the probation
officer. In addition to other court-imposed conditions of release, the offender’s movement in the
community shall be restricted as follows: restricted to your residence at all times except for employment;
education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court

appearances; court-ordered obligations; or other activities as pre-approved by the probation officer.
(Home Detention)

lSCRZS 84-DMS

\

' AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DYLAN DWAINE MOSES
CASE NUMBER: 15 CRZS 84-DMS

RESTITUTION
The defendant shall pay restitution in the amount of $2,419.00

Restitution is to be paid as directed in Order [65] filed September l9, 2016.

//

Judgment - Page 5 ofS

unto the United States of Arnerica.

15 CR25 84-DMS

 

